DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-7 are pending and have been examined in this Office Action.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a tracking target vehicle identifying unit”, “a vehicle position information acquiring unit”, “a control amount setting unit”, etc. in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication WO2017/030132 to Fujii et al.
As per claim 1, Fujii discloses a control system (50) which controls behavior of a motorcycle (100) (Fujii; At least line(s) 31-63 on page 2), the system comprising:
a tracking target vehicle identifying unit (52) that identifies a tracking target vehicle (AT) of an adaptive cruise operation (Fujii; At least lines 1191-1197 on page 29 and line(s) 1626-1648 on pages 39-40);
a vehicle position information acquiring unit (53) that acquires vehicle position information serving as information on a relative position of the tracking target vehicle (AT) with respect to the motorcycle (100) during traveling (Fujii; At least lines 1197-1204 on page 29);
a control amount setting unit (54) that sets a control amount in the adaptive cruise operation, based on the vehicle position information acquired by the vehicle position information acquiring unit (53) (Fujii; At least line(s) 1626-1648 on pages 39-40);
an execution unit (55) that causes the motorcycle (100) to execute the adaptive cruise operation according to the control amount set by the control amount setting unit (54) (Fujii; At least line(s) 1626-1648 on pages 39-40); and
a lane position information acquiring unit (51) that acquires lane position information serving as information on relative positions of lane boundaries (LV_R, LV_L) with respect to the motorcycle (100) during traveling in a Lane(L) (Fujii; At least line(s) 1169-1179 on pages 28-29, line(s) 1430-1432 on page 35, and 1475-1487 on page 36),

As per claim 2, Fujii discloses wherein the tracking target vehicle identifying unit (52) identifies a preceding vehicle (Al) which is located on a traveling lane (L) of the motorcycle (100) and has a shortest distance among distances (AD I, AD 2) from the motorcycle (100) in the traveling direction of the motorcycle (100) as the tracking target vehicle (AT) (Fujii; At least line(s) 1197-1238 on pages 29-30 and figure 7).
As per claim 3, Fujii discloses wherein the lane position information acquiring unit (51) acquires lane margins (LM_R, LM_L) serving as distances from the motorcycle (100) to the lane boundaries (LV_R, LV_L) in a transverse direction of the traveling lane (L) as the lane position information (Fujii; At least line(s) 1169-1179 on pages 28-29, line(s) 1430-1432 on page 35, and 1475-1487 on page 36), and
the tracking target vehicle identifying unit (52) determines whether or not preceding vehicles (Al, A2, A3) are located on the traveling lane (L), based on preceding vehicle margins (AM_l, AM_2, AM_3) serving as distances from the motorcycle (100) to the preceding vehicles (Al, A2, A3) in the transverse direction of the traveling lane (L), and the lane margins (LM_R, LM_L) (Fujii; At least line(s) 1250-1263 on pages 30-31).
As per claim 5, Fujii discloses wherein the vehicle position information is acquired, based on an output of a distance measuring sensor (20) (Fujii; At least line(s) 1062-1072 on page 26 and line(s) 1430-1432 on page 35).
As per claim 6, Fujii discloses wherein the lane position information is acquired, based on an output of an image sensor (10) (Fujii; At least line(s) 1062-1072 on page 26 and line(s) 1430-1432 on page 35).
As per claim 7, Fujii discloses the method of using the device, as discussed above, in claim 1.  Therefore, claim 7 is rejected using the same citations and reasoning as applied to claim 1 above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai.
As per claim 4, Fujii discloses determining the distance between the motorcycle and preceding vehicles in the transverse direction using a predetermined part of the forward vehicle (Fujii; At least line(s) 1197-1204 on page 29 and line(s) 1239-1240 on page 30).  The width of the forward vehicle is also know, so using the closest location versus the center (as provided as the example in e.g., figure 7) would be a simple mathematical calculation.  Therefore, Fujii discloses to one of ordinary skill in the art wherein the preceding vehicle margins (AM_l, AM_2, AM_3) are distances from the 
However, even if Fujii is interpreted as not explicitly disclosing the limitation, at the time of filing, it would have been obvious to one of ordinary skill in the art to have used the closest positions in place of the vehicle centers with the motivation of simple substitution of one known element for another to obtain predictable results. Fujii discloses that positions on the vehicles used to calculate the distance can be any location on the forward vehicle.  Using the closest location in place of the center location would be a simple mathematical calculation within the skill of one in the art.  Using the closest position would provide the safest option in preventing a collision.    
Response to Arguments
With respect to the interpretation of the claims under 35 U.S.C. 112(f), “unit” is a generic placeholder tied to a function and not modified by sufficient structure, therefore, interpretation under 35 U.S.C. 112(f) is appropriate.  Since Applicant did not provide any specific argument to the contrary, this interpretation is being maintained.  
The examiner notes that the prior art reference being relied on has changed, but is a related application to the previously used reference.  The examiner also notes that the drawing and paragraph cited in Applicant’s remarks are associated with the currently applied reference.  Therefore, responses to the arguments are presented below.  
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. With respect to Applicant's arguments that the prior art does not teach tracking a target vehicle, the examiner respectfully disagrees.  As discussed in the .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/David P. Merlino/           Primary Examiner, Art Unit 3669